Citation Nr: 0618394	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-02 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from March 1977 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2004 decision, the Board declined to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder.  The veteran subsequently appealed this 
issue to the United States Court of Appeals for Veterans 
Claims (Court).  While that case was pending at the Court, 
the veteran's attorney and the VA Office of the General 
Counsel filed a Joint Motion to vacate the Board's decision 
and remand the veteran's claim for readjudication.  In a 
February 2006 Order, the Court granted the motion, vacated 
the Board's December 2004 decision, and remanded this case to 
the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran's claim has been remanded to the 
Board for further adjudication.

The Joint Motion indicates that the veteran described 
treatment in 1980 at the VA Medical Center (VAMC) in 
Sepulveda, California.  Thus far, it appears these records 
have not been requested or associated with the claims file.  
Therefore, the RO should take steps to accomplish this.

Moreover, while the veteran underwent VA examination in 
September 2002, the Joint Motion indicates that the 
examination was insufficient because the examiner was not 
able to review the 1980 VA records that had not yet been 
requested by the RO.  Therefore, on remand, the veteran 
should also be afforded a VA examination after these 
additional records are requested.

During the pendency of this appeal, in March 2006, the Court 
of Appeals for Veterans Claims issued a decision in the case 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should request treatment 
records of the veteran from the Sepulveda, 
California, VAMC dated in 1980.  Any 
obtained records should be associated with 
the veteran's claims file.  If the RO is 
unable to obtain these records, the 
attempts should be documented in the 
claims file, and the veteran should be so 
advised.

2.  The RO should arrange for the veteran 
to be afforded a spine examination to 
determine the nature and etiology of any 
current back disorder.  All tests and 
studies deemed appropriate should be 
performed, and all clinical findings 
should be reported in detail.  A complete 
history of the claimed disorder should be 
obtained from the veteran.  The veteran's 
claims file must be made available for 
review in conjunction with this 
examination, and the examiner must 
indicate that review of the claims file 
and medical evidence was accomplished.

a.  The examiner is requested to review 
the evidence contained in the claims 
file, elicit pertinent history from the 
veteran, and provide an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's 
currently diagnosed back disorder is 
related to any event or incident during 
military service, or whether such a 
connection to service is unlikely 
(i.e., less than a 50-50 probability).

b.  The examiner is specifically 
requested to address the February 1983 
VA X-ray report which shows a diagnosis 
of degenerative disc disease, and the 
May 2002 written statement from Paterno 
S. Jurani, M.D., the veteran's private 
physician.  The examiner is asked to 
also address any post-service injuries 
to the veteran's back and spine.  A 
complete rationale should be provided 
for all opinions offered.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

d.  If it cannot be determined whether 
the veteran currently has low back 
disorder that is related to his active 
service, on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain why 
this is so.

3.  Thereafter, the RO should readjudicate 
the veteran's application to reopen his 
claim of entitlement to service connection 
for a low back disorder.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC), containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, since the December 2002 statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


